DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 04/29/2021 for application number 17/244,698. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-19 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 16/199,889 (U.S. Pat. No. 10,999,157) filed on 11/26/2018, which claims the benefit as a CON of Application Number 14/504,945 (U.S. Pat. No. 10,164,841) filed on 10/02/2014. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,999,157. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets describe an emulation or simulation of a cloud-based storage system that generates responses using historical or log information.

Allowable Subject Matter
Below is a statement similar to parent application 16/199,889 (U.S. Pat. No. 10,999,157) as to why the claims are allowable over the prior art.
The prior art of record, specifically Aharoni et al. (US 7,292,969 B1) and Sharma et al. (US 2013/0179461 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art of record teaches a system [Aharoni: Fig. 1, (100), Col. 4, lines 50-54, local system 100] comprising: 
a cloud-based system [Aharoni: Fig. 1, (101, 102, 104), Col. 4, lines 50-54, data storage systems 101, 102, and 104] that includes a non-transitory computer readable medium and a computer processor [Aharoni: Col. 4, lines 54-59, computer-executable program code 342], wherein the non-transitory computer readable medium includes computer program instructions that when executed by the computer processor cause the cloud-based system to:
receive [Aharoni: Fi. 2, (130), Col. 6, lines 53-55, input is given by user or under computer control configuration, workload, and/or user performance data] input information Aharoni: Fig. 1, (106, 108, 110), Col. 4, lines 54-59, configuration data 106, 108, and 110 of the respective storage systems, Col. 7, lines 26-29, performance characteristics…]; 
generate, a graphical user interface (GUI) [Aharoni: Fig. 11, Col. 6, lines 29-34, enables display of user screens (FIGS. 7-14) on display 346 to comprise GUI 348; Sharma: Fig. 4, (404), Para. 55, interprets the results and color codes database feature information that is displayed in GUI] that presents a historical view of a status of the one or more storage systems [Aharoni: Fig. 11, Col. 9, lines 26-44, analysis map screen 230 of an entire data storage system…area 238 generally shows the utilization of each component; Sharma: Fig. 9, Para. 98, status information for the database features is displayed for each of the database servers in a corresponding region]; and
allow, by the cloud-based system, authorized users to remotely access the GUI [Aharoni: Fig. 12, (401), Col. 10, lines 17-20, 25-29, view performance graph…saving and printing the chart, not being able to make changes to the GUI; Sharma: Fig. 4, (401), Paras. 53-54, administrator logs into computer to view GUI]. 

However, the prior art of record does not generate, using historical status information associated with the one or more storage systems, responses to a plurality of requests directed to the one or more storage systems as if the cloud-based system was the one or more storage systems associated with the historical status information. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generate, using historical status information associated with the one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179